*90ORDER
PER CURIAM.
Thomas P. Gilmore appeals the circuit court’s summary judgment entered in favor of defendants Jerald P. Valenti and Mary M. Valenti. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).